Citation Nr: 0409979	
Decision Date: 04/16/04    Archive Date: 04/21/04	

DOCKET NO.  00-14 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a disorder manifested by 
high cholesterol.

2.  Entitlement to an effective date prior to September 29, 1997, 
for the grant of service connection and compensation for prostate 
cancer.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from rating decisions dated in April and August 
1999 that denied the benefits sought on appeal.  The veteran, who 
had active service from February 1967 to February 1970, appealed 
those decisions to the BVA, and the case was referred to the Board 
for appellate review.  In September 2002 and March 2003, the Board 
returned the case to the RO for additional development, and the 
case was subsequently returned to the Board for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the veteran's appeal has been obtained.

2.  On September 8, 2003, prior to the promulgation of a decision 
in this case, the Board received notification from the appellant 
at his hearing before the BVA that a withdrawal of the issue of 
entitlement to service connection for a disorder manifested by 
high cholesterol is requested.  

3.  On November 7, 1996, the VA published a final regulation 
indicating that there was a positive association between exposure 
to herbicides used in Vietnam and the subsequent development of 
prostate cancer. 

4.  The veteran first filed a claim for service connection for 
prostate cancer on September 29, 1998.  

5.  A rating decision dated in April 1999 granted service 
connection for prostate cancer, effective September 29, 1997, one 
year prior to the date of the veteran's claim.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the Substantive Appeal by the 
appellant with respect to the issue of service connection for a 
disorder manifested by high cholesterol have been met.  38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 
20.204 (2003).

2.  The requirements for an effective date prior to November 7, 
1996, for the grant of service connection and compensation for 
prostate cancer have not been met.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.114, 3.159, 3.400 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the issue for entitlement to service connection 
for a disorder manifested by high cholesterol, under 38 U.S.C.A. § 
7105 (West 2002), the Board may dismiss any issue on appeal which 
fails to allege specific error of fact or law in the determination 
being appealed.  A Substantive Appeal may be withdrawn in writing 
at any time before the Board promulgates a decision.  38 C.F.R. § 
20.202 (2003).  Withdrawal may be made by the appellant or by his 
authorized representative.  38 C.F.R. § 20.204.

In this case, the veteran, at his hearing before the BVA in August 
2003 testified that he desired to withdraw the issue of service 
connection for a disorder manifested by high cholesterol.  The 
veteran also submitted a written statement to that effect 
contemporaneous with his hearing.  That testimony and the written 
statement satisfies the requirements of 38 C.F.R. § 20.202.  
Hence, there remains no allegation of error of fact or law for 
appellate consideration with respect to the issue of service 
connection for a disorder manifested by high cholesterol.  
Accordingly, the Board does not have jurisdiction to review the 
issue of service connection for a disorder manifested by high 
cholesterol, and that issue is dismissed.  

With respect to the remaining issue of entitlement to an earlier 
effective date for the grant of service connection and 
compensation for prostate cancer, as a preliminary matter, the 
Board is required to address the Veterans Claims Assistance Act of 
2000 (VCAA) that became law in November 2000.  The VCAA provides, 
among other things, that the VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assistant a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

First, the VA has a duty under the VCAA to notify a claimant and 
any representative of the information and evidence needed to 
substantiate a claim.  Collectively, the April 1999 rating 
decision, as well as the Statement of the Case and the 
Supplemental Statement of the Case issued in connection with the 
veteran's appeal have notified him of the evidence considered, the 
pertinent laws and regulations and the reasons his claim was 
denied.  In addition, a letter to the veteran from the RO dated in 
April 2003 specifically informed the veteran of the substance of 
the VCAA, including the type of evidence needed to establish 
entitlement to the benefit sought and the division of 
responsibilities between the VA and the veteran in obtaining that 
evidence.  

With respect to the VCAA notice provided to the veteran, the 
United States Court of Appeals for Veterans Claims (Court) has 
held, in part, that the VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).  In this case, the initial RO 
decision was made prior to November 9, 2000, the date the VCAA was 
enacted.  The VA believes that the Pelegrini decision is incorrect 
as it applies to cases where the initial RO decision was made 
prior to the enactment of the VCAA and is pursuing further 
judicial review on this matter.  However, assuming solely for the 
sake of argument and without conceding the correctness of 
Pelegrini, the Board finds that any defect with respect to the 
VCAA notice requirement in this case is harmless error.  

In this case, a substantially completed application for service 
connection for prostate cancer was received in September 1998.  
Thereafter, in a rating decision dated in April 1999 service 
connection for prostate cancer was granted.  The veteran's claim 
for an earlier effective date for prostate cancer stems from the 
initial grant of service connection established by the RO in that 
rating decision.  Much later in the appeal process, in an April 
2003 letter, did the RO specifically provide notice to the veteran 
regarding what information and evidence was needed to substantiate 
his claim, as well as what evidence and information must be 
submitted by the claimant, what information and evidence will be 
obtained by the VA and the need for the claimant to submit any 
evidence in his possession that pertains to the claim.  However, 
the Board notes that the record indicates that prior to the April 
2003 letter the veteran had been fully appraised of what evidence 
would be necessary to substantiate his claim, as well as the 
specific assignment of responsibility for obtaining such evidence.  
38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The appellant was provided with a copy of the April 1999 
rating decision, setting forth the general requirements of the law 
pertaining to the effective date for service connection.  The 
general advisement was reiterated in the Statement of the Case 
dated in May 2000.  In response, the appellant has indicated in 
statements dated in November 2001 and December 2002 that he had no 
further evidence to furnish and requested that his file be 
forwarded to the BVA for a decision.  

Because the VCAA notice in this case was not provided the veteran 
prior to the initial RO adjudication denying his claim, the timing 
of the notice does not comply with the expressed requirements of 
the law as found by the Court in Pelegrini.  While the Court did 
not address whether, and if so, how the Secretary could properly 
cure the effect and the timing of the notice, it did leave open 
the possibility that a notice error of this kind may be 
nonprejudicial to a claimant.  

The Court in Pelegrini found, on the one hand, that the failure to 
provide the notice until after a claimant has already received an 
initial unfavorable RO determination, i.e., a denial of the claim, 
would largely nullify the purpose of the notice and, as such, 
prejudice the claimant by forcing him to overcome an adverse 
decision, as well as substantially impair the orderly sequence of 
claims development and adjudication.  Pelegrini, 17 Vet. App. at 
422.  On the other hand, the Court acknowledged that the Secretary 
could show that the lack of pre-RO decision notice was not 
prejudicial to the appellant.  Id.  ("The Secretary has failed to 
demonstrate that, in this case, lack of such pre-AOJ-decision 
notice was not prejudicial to the appellant.")

In light of these two findings on prejudice, the Board finds that 
the Court in Pelegrini left open the possibility of a notice error 
being found to be non-prejudicial to a claimant.  To find 
otherwise would require the Board to remand every case for the 
purpose of having the RO provide a pre-initial adjudication 
notice.  The only way the RO could provide such notice, however, 
would be to vacate all prior adjudications, as well as notify the 
Notice of Disagreement and Substantive Appeal that were filed by 
the veteran to perfect his appeal to the Board.  There is no basis 
for concluding that harmful error occurs simply because a claimant 
receives the VCAA notice after an initial adverse adjudication.

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the RO 
adjudication, this could not have been the intention of the Court, 
otherwise it would not have taken "due account of the rule of 
prejudice or error" in reviewing the Board's decision.  See 38 
U.S.C.A. § 7261(b)(2); see also Conway v. Principi, No. 03-7072 
(Fed. Cir. Jan. 7, 2004) (there is no implicit exemption for the 
notice requirement contained in 38 U.S.C.A. § 5103(a) from the 
general statutory command set forth in Section 7261(b)(2) that the 
Veterans Claims Court shall "take due account of the rule of 
prejudicial error.")

In reviewing the RO's determination on appeal, the Board is 
required to review the evidence of record on a de novo basis, 
without providing any deference to the RO's decision.  As provided 
by 38 U.S.C.A. § 7104(a), all questions in a matter which under 38 
U.S.C.A. § 511(a) are subject to decisions by the Secretary shall 
be subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  Because the Board makes 
the final decision on behalf of the Secretary with respect to 
claims for veterans benefits, it is entirely appropriate for the 
Board to consider whether the failure to provide pre-RO initial 
adjudication constitutes harmless error, especially since an RO 
determination that is "affirmed" by the Board is subsumed by the 
appellate decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  38 C.F.R. § 20.1104.  
There was simply no "adverse determination," as discussed by the 
Court in Pelegrini, for the veteran to overcome.  See Pelegrini, 
17 Vet. App. at 421-22.  Similarly, a claimant is not compelled 
under 38 U.S.C.A. § 5108 to proffer new and material evidence 
simply because an RO decision is appealed to the Board.  Rather, 
it is only after a decision of either the RO or the Board becomes 
final that a claimant has to surmount the reopening hurdle.

All the VCAA requires is that the duty to notify is satisfied and 
that a claimant be given an opportunity to submit information and 
evidence in support of a claim.  Once this has been accomplished, 
all due process concerns have been satisfied.  Bernard v. Brown, 4 
Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); 38 
C.F.R. § 20.1102 (harmless error).

Here, the Board finds that any defect with respect to the timing 
of the VCAA notice was harmless error.  While the notice provided 
to the veteran in April 2003 was not given prior to the April 1999 
rating decision, the notice was provided by the RO prior to the 
most recent transfer and certification of the veteran's appeal to 
the Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided to the veteran, the veteran 
presented testimony at a hearing before the Board in September 
2003 and submitted additional evidence.  The veteran has been 
provided with every opportunity to submit evidence and argument in 
support of his claim and to respond to VA notices, and as 
previously indicated, has stated on two occasions that he has no 
additional evidence to submit.  

Therefore, notwithstanding Pelegrini, to decide the appeal would 
not be prejudicial error to the veteran.  All the VCAA requires is 
that the duty to notify be satisfied and that a claimant is given 
the opportunity to submit information and evidence in support of a 
claim.  Once this has been accomplished, all due process concerns 
have been satisfied.  Bernard v. Brown, 4 Vet. App. 384 (1993); 
Sutton v. Brown, 9 Vet. App. 553 (1996); 38 C.F.R. § 20.1102 
(harmless error).  Accordingly, under the facts and circumstances 
of this case, the Board finds that the notification requirements 
of the VCAA have been satisfied.  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this case, the 
relevant and probative evidence consists of the date of the 
veteran's separation from service, the date he filed his claim for 
service connection for prostate cancer and the effective date for 
the law recognizing prostate cancer as a disease associated with 
exposure to herbicide agents.  That evidence is of record.  
Significantly, neither the veteran nor his representative have 
made the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide the veteran's appeal.  
Therefore, the Board finds that all relevant evidence necessary 
for an equitable disposition of the veteran's appeal has been 
obtained.  

Furthermore, as would be explained below, the law and not the 
evidence is dispositive in this case.  The Court has held that 
when the law, and not the underlying facts or development of the 
facts are dispositive in a matter, the VCAA can have no affect on 
the appeal.  Manning v. Principi, 16 Vet. App. 534, 542 (2002); 
Smith v. Gober, 14 Vet. App. 227 (2002) (VCAA has no affect on 
appeal limited to interpretation of law); DelaCruz v. Principi, 15 
Vet. App. 143 (2001) (VCAA not applicable where law, not factual 
evidence, is dispositive.)  Therefore, the Board finds that no 
further action is necessary under the VCAA in this case.

The basic facts are not in dispute in this case.  The veteran 
first filed a claim for service connection for prostate cancer on 
September 29, 1998, more than one year following his separation 
from service in February 1970.  A rating decision dated in April 
1999 granted service connection for prostate cancer.  The grant of 
service connection was effective September 29, 1997, one year 
prior to the date of the veteran's claim.  In that decision the RO 
acknowledged that an amendment to the law was effective November 
7, 1996.  While the April 1999 rating decision assigned a 
noncompensable evaluation, a rating decision dated in May 2000 
increased the evaluation to 40 percent effective September 29, 
1997.

Generally, the effective date of an award of service connection is 
a day following separation from service, if an application for 
benefits is received within one year of the date of the veteran's 
separation from service.  Otherwise, the effective date is the 
date of claim.  38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 
3.400(b)(2).  In this case, the veteran first filed a claim for 
service connection for prostate cancer on September 29, 1998, many 
years following separation from service, and ordinarily that date 
would be the effective date for the grant of service connection.

However, an exception to the general rule is provided when there 
is a liberalizing law or regulation, which can permit an effective 
date one year prior to the date the claim is received.  38 
U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a).  However, in no event 
shall such award or increase be retroactive for more than one year 
from the date of the application, or prior to the date of the 
administrative determination of entitlement, whichever is earlier.  
38 U.S.C.A. § 5110(g).  

In this case, the VA added prostate cancer as a disability 
presumed to be associated with herbicide exposure effective 
November 7, 1996.  Since the veteran's claim for service 
connection was received more than one year after the date the law 
was changed, the RO correctly chose September 29, 1997 as the 
effective date for the grant of service connection for prostate 
cancer, one year prior to the date the veteran initially filed his 
claim for service connection.  This is entirely consistent with a 
new regulation that became effective September 24, 2003, 
pertaining to the effective dates for benefits for disability or 
death caused by herbicide exposure.  See 68 Fed. Reg. 50966-50972 
(Aug. 25, 2003.) (to be codified at 38 C.F.R. § 3.816.)  That 
regulation provides that for an individual such as the veteran, 
the effective date of the award shall be determined in accordance 
with 38 C.F.R. §§ 3.114 and 3.400(p).

The Board is mindful of a decision of the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) in the case of 
Liesegang v. Secretary of Veterans Affairs, 312 F.3d 1368 (Fed. 
Cir. 2002).  In that case, dealing with the effective date for the 
grant of service connection for diabetes mellitus, the Federal 
Circuit held that the effective date should be the date the rule 
was published rather than the date the rule was effective, 60 days 
after the date of publication.  However, in this case the date of 
publication and the effective date of the change were both 
November 7, 1996, and as the appellant filed his claim more than 
one year after the change in the regulation, the Liesegang 
decision is not applicable.  

Lastly, there is no indication in the record that an effective 
date earlier than September 29, 1997, is warranted.  In this 
regard, 38 C.F.R. § 3.114(a)(3) states that when there has been a 
change in the law, if a claim is reviewed at the request of the 
claimant more than one year after the effective date of the law or 
issue, benefits may be authorized for a period of one year prior 
to the date of the receipt of such request.  In this case, the 
claim for service connection for prostate cancer was not being 
reviewed based on the 1996 change in the law, but rather, the 
September 1998 claim was the veteran's first claim for this 
disorder under that new law.  Therefore, the veteran is not 
entitled to payment for a period of more than one year prior to 
the date of his claim.  


ORDER

The issue of service connection for a disorder manifested by high 
cholesterol is dismissed.

An effective date prior to September 29, 1997, for the grant of 
service connection and compensation for prostate cancer is denied.  



	                        
____________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



